 


109 HRES 1083 EH: 
U.S. House of Representatives
2006-11-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
109th CONGRESS 
2d Session 
H. RES. 1083 
In the House of Representatives, U. S.,

November 15, 2006
 
RESOLUTION 
 
 
 
That the following Member be and is hereby elected to the following standing committees of the House of Representatives: 

Committee on Education and the Workforce: Ms. Sekula Gibbs.

Committee on Transportation and Infrastructure: Ms. Sekula Gibbs.

 
 
Karen L. HaasClerk.
